Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
  A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1 June 2021 has been entered.
 	 Applicant’s amendment of 30 April 2021, in which claims 1, 31 have been amended, is acknowledged.
Claims 1-6, 10-11, 13-16, 27-31 are pending in the instant application. 
Claims 1-6, 10-11 and 30 are withdrawn, as being drawn to a non-elected invention.
Claims 13-16, 27-29, 31 are being examined on their merits herein. 
Response to arguments of 30 April 2021
 	In view of Applicant’s amendment of 30 April 2021, the objection to claim 31 is herein withdrawn. The claim language has been clarified.
 	On 30 April 2021, Applicant has amended claim 1 to recite an antimicrobial dermal concentrate comprising (c) from about 15 to about 20% of a foam boosting amine oxide surfactant. Claim 13, under examination, depends on claim 1. New/modified rejections are made below, based on Applicant’s amendment of 30 April 2021.
	Applicant’s arguments (Response of 30 April 2021, pages 6-12) against the rejection of claims 13-16, 27-29, 31 under 35 U.S.C. 103 over Taylor, Burt  and Eder, in view of 
 	Applicant argues (page 9) that Taylor teaches away from using amine oxide as a foam boosting surfactant because Taylor teaches the amine oxide component is for antibacterial efficacy; and (pages 10-11) that Burt teaches in Table 2 on page 12, and Example 72 in Table 1 an alkyl amine oxide component in the amount of 16 wt-%. but a POSITA would not find motivation to use a foam boosting amine oxide surfactant as claimed, because Burt is not concerned with foam boosting properties, and in fact does not mention the use of any nonionic surfactant for any foam-related properties. In response, the foam boosting properties are inherent to the alkyl amine oxide. “Products of identical chemical composition can not have mutually exclusive properties.” A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990) Further, Burt clearly teaches an alkyl amine oxide component at 16 wt-%. of the composition, which is within the instantly claimed range.
10 	Applicant argues (pages 11-12) that glycerin is a component in each of the Examples in Taylor; Burt teaches alcohols ethanol, propanol, isopropanol as organic solvents; and Eder teaches glycerin as adjuvant. In response, a POSITA would understand that glycerin is not a C1-
 	Applicant argues (page 12) that Mackernium provides no teaching, hint or motivation regarding the amount of amine oxide in an antimicrobial dermal concentrate or whether or not such a composition is substantially free of C1-C4 alcohols. In response, Mackernium provides the motivation to add dimethyldiallylammonium chloride-acrylamide copolymer to an antimicrobial lotion soap formulation taught by Taylor, will result in an antimicrobial lotion soap formulation with a smooth silky feel to the hands. 
 	Applicant argues against the rejection of claims 13-16, 27-29, 31 on the ground of nonstatutory obviousness-type double patenting over claims 12-14 of US patent 9,956,153, in view of Coots; Applicant argues that the '153 patent discloses an amine oxide surfactant in amounts much less than is claimed. In response, increasing the concentration of foam boosting surfactant in a composition comprising similar ingredients, with the aim of improving foaming, is obvious in the absence of some evidence showing the criticality of the instantly claimed range.
 	For all the reasons above, the rejection of claims 13-16, 27-29, 31 under 35 U.S.C. 103 over Taylor, Burt and Eder, in view of MACKERNIUM 007N; and the rejection of claims 13-16, 27-29, 31 on the ground of nonstatutory obviousness-type double patenting over claims 12-14 of US patent 9,956,153, in view of Coots, are herein maintained.
 	Regarding the establishment of unexpected results, a few notable principles are well settled. It is applicant’s burden to explain any proffered data and establish how any results therein should be taken to be unexpected and significant. See MPEP 716.02 (b). The claims must be commensurate in the scope with any evidence of unexpected results. See MPEP 716.02 (d). Further, A DECLARATION UNDER 37 CFR 1.132 must compare the claimed subject matter 
 	Should Applicant present data showing, in a side-by-side comparison, some unexpected properties with the instantly claimed composition, over the composition taught by the closest prior art of record, and amend the claims to be commensurate in scope with the data shown, such evidence will be considered and will help advance prosecution.
 	New and modified rejections are made below, based on Applicant’s amendment of30 April 2021.
Claim Rejections- 35 USC 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 13-16, 27-29, 31 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 

2When an explicit limitation in a claim is not present in the written description whose benefit is sought it must be shown that a person of ordinary skill in the art would have understood at the time of the patent application was filed, that the description required that limitation.
The Specification discloses (page 3, second paragraph, also page 7, second paragraph) (b) about 0.1 wt.% to about 20 wt.%, by weight of a foam boosting surfactant in the antimicrobial composition. The Specification discloses (page 4, Brief Description of the Drawings) FIG.2 foam boosting surfactant (1.95% alkyl dimethyl amine oxide).  On page 9, Specification, lines 12-13, the one or more foam boosting surfactants is present in an amount of about 0.1% to about 40.0%, and preferably about 1% to about 25%, by weight, of the composition. In Table A, page 27, 

    PNG
    media_image1.png
    182
    951
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    104
    948
    media_image2.png
    Greyscale

In Table 2, page 28

    PNG
    media_image3.png
    107
    920
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    149
    928
    media_image4.png
    Greyscale

In Table 4, page 30

    PNG
    media_image5.png
    106
    926
    media_image5.png
    Greyscale

In Table 5, page 31

    PNG
    media_image6.png
    145
    938
    media_image6.png
    Greyscale

In Table 6, page 32

    PNG
    media_image7.png
    108
    921
    media_image7.png
    Greyscale

In Table 7, page 36, foam boosting agent present at 1.95% w/w of the composition; in Table 8, page 37, foam boosting surfactant 1.95% alkyl dimethyl amine oxide; in Table 10, page 39, foam boosting surfactant 1.95% w/w of the composition; in Table 11, page 41, foam boosting surfactant 4.1% weight of the composition; in Table 12, foam boosting surfactant 0.2-5 % wt.; in Table 13, foam boosting surfactant 0.5-10% wt.; in Examples 1 and 2, page 43, and in Examples 6, 7, page 47, lauryl dimethylamine oxide 30% present in 21.8% wt. or 21.6% wt. of the composition; in Examples 3, 4, 5, on pages 43, 45, lauryl dimethylamine oxide 30% present in 17.58% wt. of the composition.

The data provided in the original Specification does not meet the written description requirement because the newly added limitation 15% of a foam boosting amine oxide surfactant in the dermal concentrate has no support in the Specification as filed. 

Claim Rejections- 35 USC 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 13-16, 27-29, 31 are rejected under 35 U.S.C. 103 as being unpatentable over Taylor (US 2003/0022941, published 30 January 2003, cited in IDS), Burt (US 2006/0172912 published 3 August 2006, cited in PTO-892 of 8 August 2017), and Eder et al. (US2012/0070341, published 22 March 2012, cited in IDS), in view of MACKERNIUM 007N (Rhodia, INCI NAME: POLYQUATERNIUM-7, Product Information N002497, 1 page, September 2010, cited in IDS).
Taylor (US 2003/0022941, published 30 January 2003, cited in DS) teaches a method of reducing bacterial population ([0121]-[0130]) with an antimicrobial composition comprising contacting the composition with a known population of test bacteria for a sufficient time to provide substantial bacterial, microbial reduction [0122], where said antimicrobial composition comprises: 
(a) a quaternary ammonium compound as an antibacterial agent [0042], [0043], [0059]-[0067], such as, for example, N-alkyl dimethyl benzyl ammonium chloride [0065], line 7), in an amount of about 0.05% to 5% [0043], which overlaps with the range in the instant claims;
(c) an alkamine oxide surfactant ([0068]-[0072]), such as lauryl dimethyl amine oxide [0072], in an amount of about 1% to 15% [0069], which overlaps (at the upper range limit) with the range in instant claims;
(e) hexylene glycol as a “hydric solvent” [0112], in an amount from 0% to about 20 wt. % [0111], which overlaps with the range in the instant claims;
(f) EDTA a chelating agent [0099] as an optional ingredient typically present from about 0% to about 5 wt. % [0097], which overlaps with the range in the instant claims; 
1-C4 alcohols.
The compositions taught by Taylor exhibit antimicrobial efficacy against both Gram positive and Gram negative bacteria ([0001], [0028]-[0030]), as in the instant claims.
Taylor teaches antibacterial compositions comprising an antibacterial agent selected from either a quaternary ammonium antibacterial agent ([0059]-[0067]) or a phenolic antibacterial agent ([0047]-[0058]), used alone or in combination [0046]. Thus, Taylor teaches antibacterial compositions in which a quaternary ammonium compound is the antibacterial agent, devoid of a substituted phenol compound (a phenolic antibacterial) (as 1 out of 3 options), as in the instant claims.
Taylor teaches [0007] that quaternary ammonium compounds are some of the most common antibacterial agents in antibacterial personal care compositions. Taylor teaches that antibacterial personal care compositions based on quaternary ammonium germicides generally incorporate nonionic and amphoteric surfactants and avoid anionic surfactants because of chemical incompatibility problems [0008]. Further, Taylor teaches that anionic surfactants tend to be harsh to the skin [0038]. Thus, Taylor teaches the reasons why anionic surfactants are not incorporated in the compositions of the invention and implicitly teaches that the compositions of the invention are free of anionic surfactants, as in the instant claims.
Taylor teaches [0158] that the antibacterial composition of the invention has several practical end uses, including hand cleansers, hand sanitizing gels, foamed compositions such as creams, lotions (all to be applied to the skin, thus dermal compositions), or can be used as an antibacterial cleanser for hard surfaces, or, alternatively, can be incorporated into a wiping article S. aureus [0157].
Taylor teaches formulating the antibacterial compositions of the invention to be personal care products [0034], by adding other ingredients such as skin conditioners, dyes, fragrances [0097]-[0098]. Taylor teaches [0104] skin conditioners and emollients as ingredients in the antibacterial compositions.
Taylor teaches a method of reducing bacterial /microbial concentration comprising diluting a concentrate with water to form a use solution (Taylor specifically exemplifies 50% dilution [0123], which corresponds to 1:1 dilution with water), followed by contacting the bacterial/microbial population with the use solution; these are the very steps in the instantly claimed method. Taylor teaches testing the antimicrobial compositions at any concentration, the choice of which concentration to use (and implicitly the dilution ratio concentrate/water) being at the discretion of the investigator, suitable concentrations being readily determined by those skilled in the art [00123].
Taylor teaches [0124] a typical contact time of 30 second to 1 minute between the antimicrobial composition and the population of bacteria, as in instant claims 14 and 28.
Taylor does not teach the method, wherein a foam stabilizer copolymer which is a dimethyldiallylammonium chloride-acrylamide copolymer is present in the composition (1(d), 17(d)).
Taylor does not teach the method, wherein a quaternized sugar-derived surfactant is present in the composition (claims 1(b), 17( b)).


Burt (US 2006/0172912) teaches a method of reducing bacterial population ([0113]) with an antimicrobial composition (obtained by 1:64 dilution of concentrate : water), 
wherein the antimicrobial concentrate (Example 72, Table 1, page 10) comprises:
A) a quaternary ammonium containing compound which is N-alkyl dimethyl benzyl ammonium chloride (as BTC 8358 and BTC 65, Table 2, [0101], page 12) in an amount of 1.12 + 7.17 = 8.29 % wt.;
C) an alkyl amine oxide of n-alkyl C(12-16) dimethyl amine oxide which is Ammonyx LO (lauryl dimethyl amine oxide, Table 2, page 12) in an amount  of 16 % wt.; 
E) hexylene glycol,
and (G) water, 
where the relative ratio of components A) /C) in the composition is within the instant claimed range, and 
wherein said antimicrobial concentrate is substantially free of anionic surfactants, free of a substituted phenol compound, and free of  C1-C4 alcohols, as in the instant claims.
Burt teaches [0020] that said antimicrobial composition has antimicrobial efficacy against Gram positive and Gram negative pathogenic bacteria, as in the instant claims.
Burt teaches (Table 4, Table 5) a method of reducing bacterial/microbial population comprising the step of diluting the concentrate with water to form a use solution, and contacting 
Burt specifically teaches 1:64 dilution of concentrate/water to form the use solution [0113], followed by contacting a surface with the use solution for a sufficient time to provide substantial bacterial , microbial reduction ([0113], Table 5), wherein the sufficient contact time is 30 seconds ([0113]), which is within the range in instant claims 14, 28.
Burt teaches that said antimicrobial composition has antimicrobial efficacy against, for example, Staphylococcus aureus (Table 5).
Burt teaches [0094] that the water used to form the compositions of the invention may be tap water, filtered water, distilled water, deionized water, and that excellent cleaning results have been observed even in the presence of modest amounts of inorganic salts in the water, e.g. hard water.
Burt does not teach a method of reducing bacterial population on a dermal tissue of a mammal with said antimicrobial composition, as in instant claims 13-16, 27-29, 31.
Burt does not teach the method, wherein a foam stabilizer copolymer which is a dimethyldiallylammonium chloride-acrylamide copolymer is present in the composition (claims 1(d), 17( d)).
Burt does not teach the method, wherein a quaternized sugar-derived surfactant is present in the composition (claims 1(b), 17(b)), nor does he teach a dilution ratio concentrate/water of 1:3 to 1:8 to prepare the use solution.
Burt does not teach the method, wherein a chelating agent EDTA is present in the composition (1(f), 17(f)).


A) a quaternary ammonium containing compound which is alkyl dimethyl benzyl ammonium chloride (ADBAC ([0047], lines 2-3)) in an amount of 0.5 % wt.;
(B) a quaternary sugar derived surfactant, specifically poly(trimoniumhydroxypropyl cocoglucosides chloride) in an amount of 0.3%, 1.3%, or 2.5% (Table 8), or 1.25 % (Table 9, Table 10), or 0.7% (Table 11);
C) an alkyl amine oxide of n-alkyl C(12-16) dimethyl amine oxide which is alkyl dimethyl amine oxide, as foam boosting surfactant, in an amount  of 1.95 % wt. (Table 8, Table 10), 3% or 4.2% (Table 9) or 4.1% wt. (Table 11); and 
(G) water, 
where the relative ratio of components A) /B) /C) in the composition is within the instant claimed range, and 
wherein said antimicrobial concentrate is substantially free of anionic surfactants, free of a substituted phenol compound, and free of  C1-C4 alcohols, as in the instant claims.
Eder teaches that the antimicrobial compositions also contain dermal adjuvants such as glycols, chelators [0071] in an amount of 3% wt. (Table 11). The genus of chelators encompasses EDTA (1(f) in instant claim 1).
Eder teaches [0015] that the composition of the invention exhibits antimicrobial efficacy against both Gram positive and Gram negative bacteria populations, as in the instant claims.
Eder teaches [0012] a method of reducing bacterial/microbial population on a dermal tissue of a mammal [0015] by diluting a dermal concentrate with water to prepare a use solution; and contacting the dermal tissue with the use solution for a period of time to provide 
Eder teaches [0082] that the choice of which concentration to use is at the discretion of the investigator and suitable concentrations (and implicitly ratios concentrate to water used to prepare them) are readily determined by those skilled in the art.
Eder teaches that said antimicrobial composition has antimicrobial efficacy against, for example, Staphylococcus aureus (Tables 8-10, Figure 6, Figures 2, 3).
Eder teaches [0037] that the antimicrobial compositions of the invention have increased skin compatibility, i.e. are dermal antimicrobial compositions, as in instant claims 13-16, 27-29, and provide stable and copious foam.
Eder teaches [0066] that the carrier of the antimicrobial compositions of the invention comprises water, provided as deionized water, or as hard water.
Eder does not teach the method, wherein a foam stabilizer copolymer which is a dimethyldiallylammonium chloride-acrylamide copolymer is present in the composition (claims 1(d), 17( d)).
Eder does not teach hexylene glycol in the composition (claims 1(e), 17(e)).
Eder does not specifically teach diluting the concentrate with water in a ratio 1:3 to 1:8 to obtain the use solution.

MACKERNIUM 007N (Rhodia, INCI NAME: POLYQUATERNIUM-7, Product Information N002497, 1 page, September 2010) teaches that dimethyldiallylammonium chloride-acrylamide copolymer with a molecular weight of approx. 2,000,000 is an excellent emollient for 

It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Taylor, Burt, Eder and MACKERNIUM 007N in an antibacterial dermal composition, and use such composition in a method of reducing bacterial population on a dermal tissue.
The person of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to choose N-alkyl dimethyl benzyl ammonium chloride as the quaternary ammonium containing compound (A), to choose lauryl dimethyl amine oxide as  the alkyl amine oxide (C), and (E) hexylene glycol, in an antimicrobial composition (dermal formulation) devoid of anionic surfactants, substituted phenols and C1-C4 alcohols taught by Taylor, because Burt teaches these very same ingredients in an antimicrobial formulation active against the very same bacterium, S.aureus. Thus, the person of ordinary skill in the art would have chosen N-alkyl dimethyl benzyl ammonium chloride, lauryl dimethyl amine oxide and hexylene glycol as specific ingredients in a formulation taught by Taylor, with the expectation that such a formulation will have antibacterial/antimicrobial activity.
Further, it would have been obvious to a person of ordinary skill in art to add a quaternized sugar surfactant (B) to the dermal formulation taught by Taylor. The person of ordinary skill in the art would have been motivated to add a quaternized sugar surfactant to a formulation taught by Taylor, because Eder teaches dermal antimicrobial formulations comprising (a) alkyl dimethyl benzyl ammonium chloride as the quaternary ammonium containing compound, (b) a quaternized sugar-derived surfactant, and (c) alkyl amine oxide as S. aureus, and foam properties and enhanced skin compatibility. One of ordinary skill in the art would have reasonably expected that adding a quaternized sugar surfactant to an antimicrobial lotion soap formulation taught by Taylor, will result in a formulation with improved properties, including better antibacterial and foam properties and less irritation to skin.
Further, it would have been obvious to a person of ordinary skill in art to add dimethyldiallylammonium chloride-acrylamide copolymer with a molecular weight of approx. 2,000,000 to the dermal formulation taught by Taylor. The person of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to add dimethyldiallylammonium chloride-acrylamide copolymer to an antimicrobial formulation taught byTaylor, because MACKERNIUM 007N teaches that dimethyldiallylammonium chloride-acrylamide copolymer with a molecular weight of approx. 2,000,000 is an excellent emollient for skin cleansers (when combined in a liquid hand soap formula, it provides a smooth, silky feel to the hands), and Taylor also broadly teaches additional ingredients such as emollients and skin care additives in the composition. One of ordinary skill in the art would have reasonably expected that adding dimethyldiallylammonium chloride-acrylamide copolymer to an antimicrobial lotion soap formulation taught by Taylor, will result in an antimicrobial lotion soap formulation with a smooth silky feel to the hands. 
Further, it would have been obvious to optimize the content of N-alkyl dimethyl benzyl ammonium chloride, quaternized sugar-derived surfactant, lauryl dimethyl amine oxide and dimethyldiallylammonium chloride-acrylamide copolymer in the formulation to arrive at the instantly claimed ranges. Such an optimization of content of ingredients in the formulation, with 
It is acknowledged that the content of the quaternary ammonium compound (a) and that of the alkamine oxide surfactant (c) as disclosed by Taylor and Burt is overlapping in scope relative to that range which is claimed. Further, it is acknowledged that the content of the quaternary ammonium compound (a), that of the quaternized sugar-derived surfactant (b) and that of the alkamine oxide surfactant (c) as disclosed by Eder is overlapping in scope relative to that range which is claimed. MPEP §2144.05(I) states that "[i]n the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a primafacie case of obviousness exists." In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) and "a prior art reference that discloses a range encompassing a somewhat narrower claimed range is sufficient to establish a primafacie case of obviousness." In re Peterson, 315 F.3d 1325, 1330, 65 USPQ2d 1379, 1382-83 (Fed. Cir. 2003). In the instant case, the Taylor and Burt references disclose a content of quaternary ammonium compound and of alkamine oxide surfactant which demonstrates clear and significant overlap with the amount (% wt.) as instantly claimed and as such the Examiner advances that a person of ordinary skill in the art (e.g., Applicants) would have been motivated to employ routine experimentation in arriving at the claimed ratio range, absent a clear showing of criticality for the instantly claimed range.
Furthermore, diluting the dermal concentrate with water 1:3 to 1:8, as in the instant claims and using the resulting solution in a method of reducing bacteria on dermal tissue, would be obvious, because dermal concentrates such as lotion soap or body wash are known to be used upon dilution with water. Further, optimizing the contact time between the antibacterial solution 
Further, the person of ordinary skill of the art would have tested the antimicrobial compositions under DI water or under hard water conditions, because Burt teaches that the water used to form the compositions of the invention may be tap water, filtered water, distilled water, deionized water, and that excellent cleaning results have been observed even in the presence of modest amounts of inorganic salts in the water, e.g. hard water. Thus, the person of ordinary skill in the art would have tested the antimicrobial properties of the composition in hard water and in DI water, with the expectation that the compositions will preserve antimicrobial effect both in hard water and in DI water.
 	As such, claims 13-16, 27-29, 31 are rejected as prima facie obvious. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 13-16, 27-29, 31 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 12-14 of US patent 9,956,153 (corresponding to U.S. patent application 14/449,895, cited in IDS), in view of Coots et al. (Surfactant Spectator 2009, Suppl. January 2009, pages 1-9, cited in IDS). Although the conflicting claims are not 
Claims 12-14 of US patent 9,956,153 are drawn to a method of reducing bacterial population on a dermal tissue with a foaming antimicrobial dermal cleanser comprising: 
a. a cationic active ingredient such as a quaternary ammonium containing compound; 
c. a cationic compatible surfactant such as an alkyl amine oxide; 
d. a foam boosting agent; 
e. a foam structure enhancing agent such as hexylene glycol; 
a skin conditioning agent; and 
g. a water, wherein said cleanser is substantially free of anionic surfactants and
triclosan. 
Coots (Surfactant Spectator 2009, Suppl. January 2009, pages 1-9, cited in IDS) teaches that quaternized sugar-derived surfactants Suga®Quats are cationic surfactants with superior properties such as good foaming, solubility and viscosity (page 2, fourth paragraph) having good wetting properties when used as 1% active solutions.
The instant claims are drawn to a method of reducing bacterial population on a dermal tissue with a similar antimicrobial dermal composition, the only differences being that (b) a quaternized sugar-derived surfactant is added to the composition. It would be obvious to add a quaternized sugar-derived surfactant, with the expectation that the resulting dermal composition will retain antimicrobial properties. 
As such, claims 12-14 of US patent U.S. patent 9,956,153 render obvious instant claims 13-16, 27-29, 31.


Conclusion
Claims 13-16, 27-29, 31 are rejected.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IRINA NEAGU whose telephone number is (571)270-5908.  The examiner can normally be reached on Monday-Thursday 7:30-5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MARK SHIBUYA can be reached on (571)272-0806.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/IRINA NEAGU/Primary Examiner, Art Unit 1627